UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7657



JOSEPH J. RITCH,

                                              Plaintiff - Appellant,

          versus


GEORGIA PERDUE, R.N.; RAZAAK ENIOLA, Dr.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-00-
880-MJG)


Submitted:   March 8, 2001                  Decided:   March 16, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph J. Ritch, Appellant Pro Se. Philip Melton Andrews, Michael
Joseph Lentz, KRAMON & GRAHAM, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph J. Ritch appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. Ritch v. Perdue, No. CA-00-880-MJG (D. Md. Oct. 31,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2